UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK C. CHRISTENSON,
                             Plaintiff,                      20-CV-1832 (CM)
                    -against-                                ORDER OF DISMISSAL
RICHARD SMITH,                                               UNDER 28 U.S.C. § 1651

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated June 20, 2018, the Court barred Plaintiff from filing any new civil action in

forma pauperis (IFP) without first obtaining from the Court leave to file. See Christenson v. Roe,

ECF 1:18-CV-3319, 3 (S.D.N.Y. June 20, 2018). Plaintiff files this new pro se action, but he does

not seek leave to proceed IFP nor does he pay the relevant fees. The Court assumes for the purpose

of this order that he seeks to proceed IFP. Because Plaintiff has not sought leave of the Court to

file, the Court dismisses this action without prejudice for Plaintiff’s failure to comply with the

June 20, 2018 order.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    March 9, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
